On the MeRits.
S. Hernsheim & Bros, and Samuel Levy, having instituted, in the parish of Caddo, two distinct suits against L. A. Levy for the recovery of a money claim, obtained upon fulfillment of the conditions precedent, writs of attachment against his estate, which were levied in that parish, and in that of Webster, on a stock of goods considered as belonging to him. Thereupon, Albert Levy, the next day instituted against them and the sheriff, who had executed the writs, an injunction suit asking for damages and for the delivery of the goods. The injunction asked was granted and the sale was arrested.
Relying upon those proceedings, he intervened in the original suits of the attaching creditors, and, averring title and possession of the goods seized, asked to be permitted to bond them on furnishing security. The court granted his demand.
Subsequent to the institution of the injunction suit, one Peiser, who had been incidentally mentioned in the petition in that case as a partner in commenclam, filed a paper therein in which he “ concurs in all the allegations and prayers of plaintiff’s petition herein, and prays for service and citation, and for general relief.”
The defendants having filed pleas setting up misjoinder and want of jurisdiction, and those pleas having been overruled, the trial of the case was proceeded with, ending with a verdict and judgment in favor of plaintiff for the property claimed, and for seven hundred and fifty dollars damages, in solido, against the defendants in injunction.
Hernsheim & Bros, having appealed from the judgment so rendered, obtained its reversal and a dismissal of the suit. (Not reported.)
The other defendants, who had appealed from the same judgment by the terms of the judgment rendered on appeal, were not to be affected by it, as the plaintiff had complained of a want of service of petition and citation. They were allowed time to make service, and their case *1006was continued to the next term, which is, by the occurrence of legal enactment, the term lately opened at this place.
They now ask the reversal of the judgment, to which they are clearly entitled.
We do not propose at all to pass upon the pleas interposed by the defendants.
Admitting, arguendo, that the partnership composed of Albert Levy and H. Peiser was properly represented in this suit, and that the lower court had jurisdiction over the defendants, even on the claim in damages, we consider, for the reasons elaborately given by our predecessors who have thoroughly renewed and discussed the facts proved, on the appeal of Hernsheim Bros., that the plaintiff has not made out his case.
It is, therefore, ordered that the verdict of the jury be set aside, and the judgment upon it be reversed, and proceeding to render such judgment as should have been rendered, it is ordered, adjudged and decreed, that the injunction herein sued out be dissolved, and that plain-tifí’s suit be dismissed with'costs.